Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 06/29/2021is acknowledged.  The traversal is on the ground(s) that all claims were searched in the PCT stage and that lack of unity was not established in the international application. This is not found persuasive because search burden is not the basis of the lack of unity. Furthermore, whether the international examiner found lack of unity cannot be parsed in this case. What is critical is whether the lack of unity is correct. The requirement is still deemed proper and is therefore made FINAL.
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-5,7-8 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to the claims.
Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is unclear because “easily accessible” is a relative term that is not defined by the specification. Thus, the metes and bounds of what cells types are encompassed, are not clear. 
Claim 31 is unclear as it recites that neural precursor cells are various types of neural progenitor cells. Progenitor cells are committed to a particular line age are not precursor cells. Precursor cells can give rise to various progenitor cell types. An oligodendrocyte progenitor, however, only gives rise to oligodendrocytes. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in light of the amendments to the claims. 
Claim 31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 is intended to limit the neural precursor cell of claim 29.  However, the recited progenitor cells are not precursor cells and therefore, the progenitor cells fall outside the scope of the precursor cells of claim 29.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-4 and 8-11 under 35 U.S.C. 103 as being unpatentable over WO2015153760 (Sangamo) in view of USPGPUB20150352154 (Goldman).
Neither Sangamo nor Goldman taught ASPA gene correction in NPCs differentiated from iPSCs. 

Claims 1-3,8,11, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015153760 (Sangamo) in view of USPGPUB20150352154 (Goldman) and further in view of Naldini (2011., Nature Reviews Genetics, 12:301-315). Claim 31 is not included in this rejection as it is unclear and fail to further limit claim 29 , as set forth above. Amendment of the claim may necessitate its inclusion. 
Claim 1 and 29 are drawn to a method of treating Canavan disease comprising 1) reprogramming somatic cells from a Canavan disease patient to obtain iPSCs; differentiating the iPSCs into neural progenitor cells followed by genetic correction of the NPCs to comprise an additional WT ASPA gene or correction of the mutated ASPA gene in the neural progenitor cell and 3) transplanting the corrected NPCs into the brain of the subject.
Sangamo teaches that Canavan disease is caused by mutation of the ASPA gene, of which there are 54 mutations known to lead to Canavan disease. Sangamo teaches use of stem cell therapy wherein corrected neuronal stem cells are derived from iPSCs generated from a Canavan disease patient and reintroduced into the brain of the patient (paragraph 36, 204, 211). Examples 6 and 7 are generic with regard to the NS disorder and genetic deficiency to be corrected but paragraph 36 specifically discusses Canavan disease as part of the invention and references Goldman (2008), the content of which is incorporated by reference and teaches iPSCs as sources of transplantable progenitor cells.  Sangamo teaches ZFN modification of mutant alleles in patient-derived iPSCs (Example 6) as well as lentiviral introduction of a wildtype copy. Sangamo teaches use of nuclease technology (including CRISPR, ZFN and TALENS) to edit/correct a mutated gene to by introducing a wildtype cDNA (gene coding sequence; para 149) as well as  use of a lentivirus to introduce a wildtype ASPA gene into a cell (para 148).
Sangamo does not teach that the Canavan disease iPSCs were derived from somatic cells of a Canavan disease patient or from specific somatic cell types as recited in claim 30. However, it was generally known and accepted in the art that iPSCs are, by definition, pluripotent stem cells that are derived from somatic cells. For example, in the same field of endeavor (treatment of myelin disorders including Canavan disease using iPSC-derived cells), Goldman taught, “Induced pluripotent stem cells can be produced by expressing a combination of reprogramming factors in a somatic cell. Suitable reprogramming factors that promote and induce iPSC generation include one or more of Oct4, Klf4, Sox2, c-Myc, Nanog, C/EBPα, Esrrb, Lin28, and Nr5a2“ (para 41) meeting the limitations of claim 2. Goldman proceeds to teach that the reprogramming be carried out via viral transduction (para 42) meeting the limitations of claim 3. Goldman also teaches that the somatic cell source can include fibroblasts and keratinocytes among other exemplary cell types (para 40), meeting the limitations of claim 8. With regard to the transplanted cell types, Goldman, at para 15, taught directing iPSCs into oligodendrocyte progenitor cells (claim 11 and 31). Goldman taught the starting somatic cells can be blood cells (para 45), meeting the limitations of claim 30.
While Sangamo and Goldman teach gene correction of the ASPA mutation in iPSCs and not by introduction of a wildtype ASPA gene into NPCs, such was obvious in view of Naldini. Naldini discusses cell replacement in degenerative disease such as demyelinating or neurodegenerative disease (page 304). Naldini teaches administration of committed progenitors to insure long-term supply in vivo. Naldini teaches genetic modification of cells, ex vivo, by transfer of a functional gene whose endogenous counterpart is defective using episomes or retroviral vectors (claim 3; see page 306).
It would have been obvious at the time of filing to combine the teachings of Sangamo and Goldman of using neural stem cells derived from Canavan disease iPSCs whereby the ASPA gene has been corrected with the teachings of Goldman regarding treatment of neurodegenerative disease by replacement of mutant disease gene with a normal, functioning copy in neural precursor cells, to arrive at the invention as claimed. One would be motivated to make the combination Naldini taught the approach as an effective means to slow the progression of the disease state by supporting tissue repair. One would have a reasonable expectation of success in carrying out the method because the requisite teachings were well known in the art and the technologies necessary were well-developed at the time of filing.

The rejection of claims 4,5,7 and 28 under 35 U.S.C. 103 as being unpatentable over WO2015153760 (Sangamo) in view of USPGPUB20150352154 (Goldman) as previously applied to claims 1-4 and 8-11, and further in view of Matalon (1999, Neurochemical Research, 24:507-513) is withdrawn.

Claims 1,4,5,7 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015153760 (Sangamo) in view of USPGPUB20150352154 (Goldman) further in view of Naldini (2011, Nature Reviews Genetics, 12:301-315) as applied to claims 1-3, 8, 11 and 29-31 above, and further in view of Matalon (1999, Neurochemical Research, 24:507-513).
Sangamo, Goldman and Naldini meet the limitations of claim 1 as set forth above. Sangamo does not teach any specific, known mutations in ASPA to be corrected. However, Sangamo taught that there were 52 known mutations. With regard to specific mutations, Matalon taught that the individuals homozygous (claim 28) for the most common ASPA mutation, Ala305Glu (914C>A (claim 7) have no residual ASPA activity. Heterozygotes (claim 5) that have a combination of Ala305Glu and Gly123Glu, which is a mild mutation, was phenotypically severe. Matalon also aught the claimed 854A>C mutation (Glu285Ala). Thus, Matalon taught both heterozygous and homozygous mutations in Canavan disease patients (claim 5) which would carry the 914C<A mutation recited by claim 7.
It would have been obvious at the time of filing to combine the teachings of Sangamo  Goldman and Naldini regarding treatment via correction of genetic defects associated with Canavan disease with those of Matalon regarding specific genetic mutations that lead to Canavan disease to arrive at the invention as claimed. One would be motivated to make the combination as Matalon taught a variety of loss of function mutations in Canavan disease patients which would be required to be corrected to result in an effective treatment. One would have a reasonable expectation of success in carrying out the method because the requisite teachings were well known in the art and the technologies necessary were well-developed at the time of filing.

Applicant’s Remarks
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632